DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on May 21, 2021 in response to the first office action on merit.

Remarks
Pending claims for reconsideration are claims 1-20. Applicant has
Amended claims 1, 17, and 20. 

Allowable Subject Matter
Claims 1-16 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:
The closest prior art Lauer et al. (U.S. 2018/0077081 Al) discloses:
As part of the bandwidth optimization techniques, an authentication entity may receive an indication of an access profile selected by a user of an electronic device. The authentication entity may assign the access profile to the electronic device. Accordingly, when the electronic device transmits data, a network regulation entity may process the traffic in accordance with the access profile. To this end, the network regulation entity may correspond communication sessions 

The second closest prior art Rollet (US 2008/0216160 Al) discloses disclose providing and receiving a nonce during authentication process (Para 0050).

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1 “...validate the trust indicators contained within the network access granting request message by (i) retrieving URL data using the URL included in the network access granting request message, and (ii) calculating a data hash value over the retrieved URL data that matches the entity hash value” along with other limitations independent claim 1.
For this reason, the specific claim limitations recited in the independent claim 1 taken as whole are allowed.
The dependent claims 2-16 which are dependent on the above independent claims 1 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
Applicant’s arguments filed on May 21, 2021 have been fully considered but they are not persuasive.
In the remarks, applicant argues in substance:
That-  “However, Applicant is unable to confirm the validity of this assumption because the FAI does not provide any publication number for "Lauer," and the
FAI does not cite to any other document to resolve this plain deficiency” (Page 8: Para Last).  
In response to argument - Examiner respectfully disagrees with applicant’s assertion that office failed include prior art patent numbers. Because there was no interview for the initial FAI examiner has maintained the old rejection therefore, the references PTO-892 that was cited on 09/18/2020 was still applicable for subsequent office action.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lauer et al. (U.S. 2018/0077081 Al / or “Lauer” hereinafter).

	Regarding claim 17, Lauer discloses “A method of granting access of an electronic entity to a communications network, the method comprising the steps of” (Para 002, a method is disclosed; and  Fig. 2: Authentication Server 220; Electronic Device 210 i.e., an “electronic entity”): 
	“receiving a network access granting request message from the electronic entity” (Para 0045, Electronic Device 210 communicates with Authentication Server 220 to register with a local network which enables user access to the External Network 145; Para 0042),  
	“the network access granting request message including an entity description having one or more verifiable trust indicators regarding a manufacturer of the electronic entity” (Para 0045, Electronic Device 210 communicates with Authentication Server 220 with device identity such as: IMSI, MEID, ICCID, pESN, MAC address, and so on), a password (e.g., a WEP password,
a WPA password, and so on), and/or an indication that the operator of the device is human ( e.g., a CAPTCHA response);
“processing the one or more verifiable trust indicators contained within the received network access granting request message using an authentication mechanism supported by a credentials type of the manufacturer of the electronic entity” (Para 0045, Electronic Device 210 provides credential to the servers 220); 
“transmitting a response message to the electronic entity, wherein the response message includes an indication of network access being granted to the electronic entity” (Para 0045, Electronic Device 210 is authenticated based on the received credentials); 
“and 61110NPgranting access to the communications network by the electronic entity according to the indication provided in the response message” (Para 0048, a response message with 

Regarding claim 18, in view of claim 17, Lauer disclose “wherein the step of processing further comprises a substep of querying remote resources to validate the received trust indicators” (Para 0039, authenticates resource request).  

Regarding claim 19, in view of claim 17, Lauer disclose “wherein the step of granting access occurs simultaneously with the step of transmitting the response message” (Para 0039-0040: updated profile allows access to external resources).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lauer in view of Potter et al. (U.S. Patent Application Publication No.: US 2018/0026799 Al / or “Potter” hereinafter).

Regarding claim 20, Lauer discloses “A communication system, comprising” (Para 002, a system is disclosed):
“an electronic network; at least one electronic entity configured to operate using the electronic network;  a network access control subsystem configured to” (Fig. 1: Electronic Network; and Fig. 2: Authentication Server 220; Electronic Device 210 i.e., an “electronic entity”):
“receive a network access granting request message from the at least one electronic entity” (Para 0045, Electronic Device 210 communicates with Authentication Server 220 to register with a local network which enables user access to the External Network 145; Para 0042),  
“the network access granting request message including entity data providing trust indicators [including a root of trust for the at least one electronic entity enabling self- authentication of the at least one electronic entity to the electronic network]” (Para 0045, Electronic Device 210 communicates with Authentication Server 220 with device identity such as: IMSI, MEID, ICCID, pESN, MAC address, and so on), a password (e.g., a WEP password, a WPA password, and so on), and/or an indication that the operator of the device is human ( e.g., a CAPTCHA response);
process the received network access granting request message to validate trust indicators received from the electronic entity [by validating the root of trust according to at least one of a particular technology and a validation mechanism of the at least one electronic entity] ” (Para 0045, Electronic Device 210 provides credential to the servers 220);
“authorize access of the electronic entity to the electronic network upon validation of the trust indicators” (Para 0045, Electronic Device 210 is authenticated based on the received credentials);
“and transmit a response message to the electronic entity indicating an authorized level of access to the electronic network” (Para 0048, a response message with updated access profile is provided to the Electronic Device 210, where the access profile regulates the Electronic Device 210 interaction). 
Lauer teaches entity authentication (Lauer, Para 0045), but does not explicitly teach entity authentication message “including a root of trust for the at least one electronic entity enabling self- authentication of the at least one electronic entity to the electronic network” and “validating the root of trust according to at least one of a particular technology and a validation mechanism of the at least one electronic entity”.
  However, an entity authentication using root of trust and using a particular technology and a validation mechanism of the electronic entity would have been obvious (see Potter, Para 0061, 0064, 0108-0109: disclose entity authentication using root of trust certificate and other mechanism).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of entity authentication using root of trust and using a particular technology and a validation mechanism of the electronic entity of Potter to the System of Lauer to create a system where “…authentication information may provide a chain of trust between the agent device, intermediate parties and a root authority…” 

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammond II et al. (U.S. Patent No.: US 2008/0307488 A1) discloses:
[0036] Security may be further improved by requiring human intervention to authorize the root trust authority to issue a root trust credential to another device. Alternatively, the root trust authority may issue a basic trust credential to another device without human intervention, based only on the fact that the device requesting the trust credential is interacting in ways that are proper and consistent with the trust credential requested. Human intervention might then be required to increase the degree of trust assigned to a device or provide additional trust roles.

Hoffman et al. (U.S. Patent Application Publication No.: US 20120331540 A1) discloses:
An apparatus and a new method of authentication and authorization of tasking requests to data collection agents on wireless devices directly makes use of public key cryptography, rather than depending on domain-name-based authenticated using the standard HTTPS chain-of-trust: A set of digital credentials is stored in the device's secure credential store. These credentials include at least one "supertasking authority" credential, as well as one or more normal "tasking authority" credentials. Profiles are only accepted by the agent if they are signed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498